t c summary opinion united_states tax_court carrie dawn murray n k a carrie dawn weaver petitioner v commissioner of internal revenue respondent docket no 7934-02s filed date carrie dawn weaver pro_se and jeffrey weaver specially recognized for petitioner james j posedel for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for the taxable_year the issues for decision are whether a dollar_figure payment petitioner received in is excludable from gross_income under sec_104 and if not whether the portion of the payment retained by petitioner’s attorney is includable in petitioner’s income and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of tax some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in riverside california on the date the petition was filed in this case in date petitioner began working as a loss prevention agent for the may department stores company d b a robinsons-may the may company on date petitioner was injured while working at one of the may company department stores in attempting to apprehend a disabled shoplifter petitioner’s hand became stuck in a wheelchair causing injury to her right thumb and index finger petitioner stopped working for the may company on date in date petitioner filed a discrimination charge against the may company with the california department of fair employment and housing petitioner subsequently was issued a right to bring a civil_action and on date she filed a complaint with the superior court of the state of california county of los angeles in the complaint filed against the may company and unnamed defendants petitioner alleged that employees of the may company engaged in conversation with petitioner which was sexually demeaning insulting and offensive towards women and that they were involved in other instances of sexual harassment toward petitioner the complaint further alleged that after petitioner had informed the may company that she was leaving her position and after petitioner received a severe hand injury while apprehending a shoplifter petitioner was forced to abandon a workers’ compensation claim because one of the employees who had been harassing her was assigned to handle the workers’ compensation claim for the company petitioner’s complaint alleged three causes of action the first cause of action was based upon the following pursuant to government code section a f and i respectively it is an unlawful employment practice for an employer because of the sex of any person to discriminate against the person in compensation or in terms conditions or privileges of employment for any employer to discharge expel or otherwise discriminate against any person because the person has filed a complaint testified or assisted in any proceeding regarding a complaint of discrimination or sexual harassment and for any employer to fail to take all reasonable steps necessary to prevent discrimination and harassment from occurring petitioner’s second and third causes of action were for a wrongful termination in violation of public policy and for the intentional infliction of emotional distress both based upon the acts related to the alleged sexual discrimination and harassment petitioner further alleged that as a result of each of the three claims she suffered emotional harm severe mental anguish nervous shock grief shame humiliation embarrassment anger loss of income and loss of employment opportunities finally the complaint sought judgment for past and future loss of income and employment benefits general special and punitive_damages pre-judgment interest and attorney’s fees and costs on date petitioner filed with the california court a document titled plaintiff carrie murray’s ex_parte application to continue status conference re arbitration completion in this document petitioner stated that this is an action for sexual harassment brought by plaintiff carrie murray no mention was made of the physical injury to petitioner’s hand in a document prepared by the may company titled mandatory settlement conference statement and dated date the underlying case was described as a sex harassment hostile work environment case this document included a detailed statement of the facts relevant to the case from the point of view of the may company the only mention of the physical injury to petitioner’s hand was the following a few weeks later murray stuck her finger in the spokes on a wheelchair while trying to apprehend a disabled shoplifter she suffered a sprained finger and filed a workers comp claim the claim was assigned to ahonen because of his knowledge of loss prevention he had one friendly conversation with plaintiff that he documented and she left a pleasant voice mail to him after she abandoned her injury claim murray claims that ahonen was assigned to her comp claim as an act of retaliation mackay had nothing to do with the assignment of the comp claim to ahonen and murray never complained to robinsons-may although she reposed trust in mackay whether assigning ahonen to the claim is retaliation as defined in the government code is dubious to put it mildly finally in petitioner’s mandatory settlement conference brief dated date petitioner stated that this action is brought by petitioner to recover damages for injuries incurred by her as the result of sexual harassment the only reference that was made to the physical injury to petitioner’s hand was in the context of the workers’ compensation claim and the alleged retaliatory conduct in assigning a harasser to the claim however the document stated that petitioner’s finger is now permanently deformed petitioner entered into an agreement to settle her lawsuit against the may company in date the agreement titled settlement agreement and release of all claims provides in relevant part as follows whereas murray’s petitioner’s employment with the may company was terminated and she was compensated at her termination with severance_pay and whereas murray claims that her termination has resulted in her suffering financial loss and emotional distress damages whereas murray has pending a lawsuit claiming breach of employment agreement breach of the covenant of good_faith and fair dealing discrimination in violation of california government code and california constitutions and wrongful termination in violation of california government code intentional and negligent infliction of emotional distress in the superior court of los angeles county whereas murray and the company now desire to settle fully and finally all differences between them including but in no way limited to those differences described above now therefore in consideration of the mutual covenants and promises herein contained and other good and valuable consideration receipt of which is hereby acknowledged and to avoid unnecessary further litigation it is hereby agreed by and between the parties as follows second a the company will cause to be delivered to counsel for murray dollar_figure as payment for alleged emotional distress c murray agrees that the foregoing payment shall constitute the entire amount of the settlement provided to her under this agreement and that she will not seek any further compensation_for any other claimed damage costs or attorneys’ fees in connection with the matters encompassed in this agreement relating in any way to her termination from employment and employment with the company this release encompasses the injury claimed by murray in march for an on the job injury arising at the montclair store d murray through her counsel will dismiss the may company the agreement then set forth a general release of all claims of any kind by murray against the may company in petitioner received dollar_figure of the dollar_figure in settlement proceeds petitioner’s attorney retained the remainder of the proceeds consisting of costs advanced of dollar_figure a 40-percent contingency fee of dollar_figure and a 5-percent payment of dollar_figure for costs petitioner filed an individual federal_income_tax return for taxable_year on a form_1040 u s individual_income_tax_return petitioner paid a tax_return_preparer to prepare her return and she sought advice--both from this preparer and from the attorney who had represented her in the suit against the may company--concerning the proper tax treatment of the settlement proceeds in the space provided adjacent to line of the form_1040 other income petitioner made the following notation the may dept store big_number phys injury settlement big_number petitioner did not include any portion of the dollar_figure settlement in her income nor did she claim any deduction for the legal expenses she incurred with respect thereto in the notice_of_deficiency respondent determined that petitioner was required to include in gross_income the full amount of the dollar_figure settlement respondent also determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of tax the first issue for decision is what portion if any of the dollar_figure payment petitioner received in is excludable from gross_income we decide this issue on the merits based on the preponderance of evidence without regard to the burden_of_proof see sec_7491 rule a sec_61 provides that gross_income generally includes all income from whatever source derived however sec_104 excludes from gross_income amounts received in damages by suit or settlement on account of personal physical injuries or physical sickness in determining whether damages received are excludable under sec_104 the focus is the nature of the claim underlying the damage award 504_us_229 the underlying claim giving rise to the recovery must be based upon tort or tort type rights and the damages must have been received on account of personal injuries or sickness 515_us_323 sec_104 was amended in effective for amounts received after date to require that the personal_injury_or_sickness be physical in nature this amendment does not otherwise change the analysis under commissioner v schleier supra prasil v commissioner tcmemo_2003_100 for purposes of sec_104 emotional distress is not treated as a physical injury or physical sickness except for any damages received that are not in excess of the amount_paid for medical_care attributable to such emotional distress sec_104 where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for the agreement controls whether such damages are excludable under sec_104 98_tc_1 88_tc_834 affd without published opinion 845_f2d_1013 3d cir where the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor in making that determination is the intent of the payor in making the payment stocks v commissioner supra metzger v commissioner supra petitioner argues that the settlement proceeds represent compensation_for a physical injury and therefore are excludable from income under sec_104 alternatively if the court should find that the proceeds are not excludable under sec_104 petitioner argues that the portion of the proceeds paid directly to her attorney should not be included in petitioner’s income with respect to petitioner’s first argument we find that the settlement proceeds do not represent compensation_for a physical injury petitioner argues that the eventual settlement was made for claims which were not made originally in the complaint filed in the california court namely claims of physical injury however the settlement agreement specifically provides that the dollar_figure was to be payment for alleged emotional distress furthermore assuming arguendo that petitioner had a valid claim for damages from the injury to her hand in excess of any amounts that the may company had previously paid her it is evident from the record that petitioner had stopped pursuing any such claim long before she entered into the settlement agreement even if her decision to do so was based upon the alleged retaliatory action by her employer it is nevertheless clear that she abandoned the claim when petitioner subsequently entered into the agreement with the may company the intent of both parties was to settle petitioner’s sexual harassment suit which she had filed with the california court the inclusion in the settlement agreement of the provision relating to the injury to petitioner’s hand was in the context of the overall agreement merely an extension of the agreement’s general provisions releasing the may company from any and all claims which petitioner had against the may company the use of these provisions reflects an intent to prevent future lawsuits which petitioner might have been able to bring against the may company but it does not reflect an intent to compensate petitioner for any physical injury thus we are convinced from the record as a whole that the entire amount of the dollar_figure proceeds was intended to settle petitioner’s sexual harassment claims as those claims are reflected in the original complaint consequently no portions of the proceeds received under the settlement agreement are damages received on account of personal physical injuries or physical sickness sec_104 and no portions of the proceeds are excludable from petitioner’s gross_income under sec_104 petitioner makes various arguments concerning injuries both physical and psychological which she asserts were caused by her employment with the may company petitioner points to psychological counseling that she received prior to entering into the settlement agreement petitioner also argues that her emotional distress caused physical ailments which became manifest after she entered into the agreement to this effect petitioner provided evidence that she visited a physician in and for treatment of abdominal pain and related conditions as discussed above damages received for certain medical_care for the treatment of emotional distress may be excludable under sec_104 however the record indicates that the 1the legislative_history accompanying passage of the amendment to sec_104 clarifies that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h continued psychological counseling petitioner received was general in nature and that the problems petitioner was experiencing were at most only nominally related to the sexual harassment claims we find that neither the psychological counseling nor the visits to the physician--visits which occurred over years after the termination of petitioner’s employment with the may company--are related to petitioner’s sexual harassment claims petitioner further argues that the physical injury to her hand caused her damages that occurred after she entered into the settlement agreement due in part to an inability to perform certain job functions this argument does not address the relevant issue in this case the relevant issue is the intent of the may company in paying the dollar_figure settlement to petitioner see stocks v commissioner supra metzger v commissioner supra we have found that the intent behind the payment was to settle the sexual harassment claims made in petitioner’s lawsuit any harm connected with the hand injury that was suffered by petitioner after entering into the settlement agreement could not have affected the intent behind making the payment at the time of the agreement continued conf rept pincite ndollar_figure 1996_3_cb_741 see prasil v commissioner tcmemo_2003_100 2at trial petitioner cited 326_f3d_1065 9th cir for the proposition that the chronological continued we next address petitioner’s argument that the portion of the settlement proceeds retained by her attorney should not be included in her gross_income this court has consistently held that taxable recoveries in lawsuits are gross_income in their entirety to the party-client and that associated legal fees-- contingent or otherwise--are to be treated as deductions 114_tc_399 affd 259_f3d_881 7th cir while there is a split of authority among the federal courts of appeals as to whether certain contingent fees may be excludable from the client’s income under the laws of certain states in kenseth v commissioner supra this court has concluded that we will continue to adhere to our holding in 38_tc_707 affd per curiam 319_f2d_532 3d cir that contingent_fee agreements come within the ambit of the assignment_of_income_doctrine and do not serve for purposes of federal taxation to exclude the fee from the assignor’s gross_income kenseth v commissioner supra pincite furthermore the court_of_appeals for the ninth circuit3 continued order of the injury and emotional distress didn’t matter that case in which the court held that psychological injury which results in physical injury is within the scope of the federal employees’ compensation act u s c ch has no application with respect to the provisions of sec_104 of the internal_revenue_code 3but for the provisions of sec_7463 the decision in this case would be appealable to the u s court_of_appeals for continued explicitly held in 219_f3d_941 9th cir affg tcmemo_1998_395 that nothing in california law acts to exclude the contingent_fee portion of damages from a client’s income thus petitioner must include the entire amount of the settlement payment in her gross_income even the portion retained by her attorney sec_61 we note that although petitioner did not physically receive the portion of the settlement proceeds used to pay the attorney’s fees she did receive the benefit of those funds in the form of payment for the services required to obtain the settlement the second issue for decision is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of tax we decide this issue on the merits based on the preponderance_of_the_evidence without regard to the burden of production or the burden_of_proof sec_7491 c rule a sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is any substantial_understatement_of_income_tax sec_6662 a substantial_understatement_of_income_tax continued the ninth circuit sec_7482 this court generally applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision lies 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 exists if the amount of the understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 generally the amount of an understatement is reduced by the portion of the understatement which is attributable to either the tax treatment of any item for which there is or was substantial_authority or any item with respect to which a the relevant facts were adequately disclosed on the return or on a statement attached to the return and b the taxpayer had a reasonable basis for the tax treatment thereof sec_6662 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs depending upon the other facts and circumstances of a given case reliance on tax professionals may constitute reasonable_cause and good_faith sec_1_6664-4 example income_tax regs the reliance must be reasonable and the advice must be based upon all pertinent facts and circumstances and the relevant law sec_1_6664-4 income_tax regs a substantial_understatement of tax exists with respect to petitioner’s income_tax however petitioner relied on the advice of both her attorney and her tax_return_preparer in coming to the conclusion that the settlement proceeds were excludable from her gross_income based on the record before us we find that this reliance was reasonable and in good_faith we therefore hold that petitioner is not liable for the sec_6662 accuracy-related_penalty respondent concedes that petitioner is entitled to a miscellaneous itemized_deduction for the legal fees of dollar_figure which petitioner paid in connection with the lawsuit miscellaneous_itemized_deductions are allowed to the extent they exceed percent of the taxpayer’s adjusted_gross_income sec_67 a rule computation is required in this case to calculate the proper amount of the deficiency taking into account petitioner’s itemized_deductions reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
